UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 000-53388 FREEDOM ENVRIONMENTAL SERVICES, INC. (Name of small business issuer as specified in its charter) Delaware 27-3218629 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11372 United Way, Orlando, Florida 32824 (Address of principal executive offices)(Zip Code) (407) 905-5000 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non–Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atNovember 21, 2011 Common stock, $0.001 par value FREEDOM ENVIRONMENTAL SERVICES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements(Unaudited) 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PART II - OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3. Defaults Upon Senior Securities 28 Item4. Removed and Reserved 28 Item5. Other information 28 Item6. Exhibits 28 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the nine months ended September 30, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. 1 Table of Contents FREEDOM ENVIRONMENTAL SERVICES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2011 December 31, 2010 ASSETS: CURRENT ASSETS Cash $ $ Accounts receivable - net of allowance of $71,617 and $45,300 Inventory Prepaid expenses - Total current assets Property and equipment, net of depreciation of $485,327 and $154,197 Deposit - Intangible assets - net of accumulated amortization of $50,291 and $20,000 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Bank overdraft $ $
